PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,972
Filing Date: 1 Jun 2018
Appellant(s): HIMENO, Shinkichi



__________________
Shinkichi Himeno
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The following grounds of rejection are restated for rejection because they have been maintained by the Examiner. The rejections under 35 U.S.C. 103 of claims 5-18 are maintained in accordance with the Final Rejection Mailed on December 8, 2020.
(2) Response to Argument
In the brief filed April 26, 2021, Appellant makes the following arguments: 
At pages 4-6 of the brief, Appellant argues that Chandra does not disclose a change message as claimed, and that claim 5 is patentable over the combination of Lyle, Forgue, Chandra, and Tetsuhashi. The link in 290 in Chandra is simply a hyperlink that a user can click to view what Chandra refers to as notifications and the link 290 itself is not a change message since the link 290 itself does not indicate that the original message has been changed or that the electronic sticky note has been deleted.
At pages 7-9 of the brief, Appellant argues that Chandra does not depict a submit button that is associated with and adjacent to an “Enter Response” button. There is no teaching in Chandra of anything remotely approaching a confirmation button as claimed that must be selected before the original message is changed or before the note is deleted. Chandra does not teach a submit button that is associated with and adjacent to anything that can be properly construed as a change message.
At pages 10-13 of the brief, Appellant argues that Chandra does not disclose a change message as claimed, and that claim 5 is patentable over the combination of Lyle, Forgue, Chandra, and Tetsuhashi. The link in 290 in Chandra is simply a hyperlink that a user can click to view what Chandra refers to as notifications and the link 290 itself is not a change message since the link 290 itself does not indicate that the original message has been changed or that the electronic sticky note has been deleted.
At pages 13-15 of the brief, Appellant argues that Chandra does not depict a submit button that is associated with and adjacent to an “Enter Response” button. There is no teaching in Chandra of anything remotely approaching a confirmation button as claimed that must be selected before the original message is changed or before the note is deleted. Chandra does not teach a submit button that is associated with and adjacent to anything that can be properly construed as a change message.
Appellant’s arguments will be addressed in the order in which they appear in the brief.
Response to argument A)
	The Examiner respectfully disagrees with Appellant’s characterization of the rejections set forth in Final Rejection mailed December 8, 2020. Page 16 of the Final Rejection recites that the teaching of Chandra does encompass "the change message indicating that the original message has been changed or that the electronic sticky note has been deleted" because Chandra discloses a notification link which when selected displays a history of notifications of the transportable application, these notifications can be changes or deletions that have occurred (See Paragraph [0246]). The Appellant’s recitation of “a change message” is broad and the Examiner has interpreted that the notification link that discloses a history of changes as disclosed in Chandra encompasses a change message. The Examiner asserts that the claims as recited do not 
Response to argument B)
	The Examiner respectfully disagrees with Appellant’s characterization of the rejections set forth in Final Rejection mailed December 8, 2020. Page 17 of the Final Rejection recites the teaching of Chandra in Figure 7A shows a display that allows for changes to notification settings for messages and adjacent to the notification settings is a "Submit" button which the Examiner is interpreting to encompass a confirmation button since the submit button is utilized to confirm changes to the settings. The Examiner asserts that Chandra does teach that the Submit button must be selected before the original message is changed or before the electronic sticky note is deleted, Chandra discloses that for a user to respond to a potential change to the transportable application and the user has to select a Submit button to send the response information to the server, which the Examiner asserts that the response information that is sent to the server is a similar process to the Appellant’s communicating and receiving of the electronic sticky note (See Paragraphs [0251]-[0256]). The Examiner asserts that the claims as recited do not limit the language to a specific configuration of display messages and the claimed language is recited at a level of vagueness that does not limit the message display to a specificity that differentiate over the current 35 U.S.C. 103 rejection(s).
Response to argument C)
	The Examiner respectfully disagrees with Appellant’s characterization of the rejections set forth in Final Rejection mailed December 8, 2020. Page 16 of the Final Rejection recites that the teaching of Chandra does encompass "the change message indicating that the original 
Response to argument D)
	The Examiner respectfully disagrees with Appellant’s characterization of the rejections set forth in Final Rejection mailed December 8, 2020. Page 17 of the Final Rejection recites the teaching of Chandra in Figure 7A shows a display that allows for changes to notification settings for messages and adjacent to the notification settings is a "Submit" button which the Examiner is interpreting to encompass a confirmation button since the submit button is utilized to confirm changes to the settings. The Examiner asserts that Chandra does teach that the Submit button must be selected before the original message is changed or before the electronic sticky note is deleted, Chandra discloses that for a user to respond to a potential change to the transportable application and the user has to select a Submit button to send the response information to the server, which the Examiner asserts that the response information that is sent to the server is a similar process to the Appellant’s communicating and receiving of the electronic sticky note (See Paragraphs [0251]-[0256]). The Examiner asserts that the claims as recited do not limit the language to a specific configuration of display messages and the claimed language is recited at a 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.S.E./ Examiner, Art Unit 3626                                                                                                                                                                                                        1/13/2022

Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626 
                                                                                                                                                                                                       /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.